Citation Nr: 1432932	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-47 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of basaloid squamous cell carcinoma, also claimed as neck dissection and cyst removal.

 2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a bilateral ankle disability.

4.  Entitlement to service connection for a bilateral elbow disability.

5.  Entitlement to service connection for a bilateral wrist disability.    


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran had active service from November 1964 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, that, in pertinent part, denied service connection for "bad joints/bone degeneration" and basaloid squamous cell cancer.

The "bad joints/bone degeneration" issue has been recharacterized into four issues as noted on the title page to reflect the medical evidence of record. 

This matter was previously before the Board in July 2011 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, with regard to the issues being decided herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  These records have been reviewed by the Board in adjudicating this claim.  

The issues of entitlement to service connection for left knee and bilateral wrist  disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDINGS OF FACT

1.  The Veteran's tongue cancer did not manifest in service or for many years 
thereafter and is not related to his active service, including herbicide exposure.

2.  The Veteran does not currently have a bilateral elbow disability.

3.  The Veteran does not currently have a bilateral ankle disability.


CONCLUSIONS OF LAW

1.  The Veteran does not have tongue cancer that is the result of disease or injury incurred in or aggravated by active military service; it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.307, 3.309 (2013).

2.  A bilateral elbow disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

3.  A bilateral ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A.
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction  decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

An October 2009 pre-adjudication letter explained what evidence was required to substantiate the Veteran's service connection claims.  This letter informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This letter also notified the Veteran of the criteria for assigning an effective date and a disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claims.  VA has obtained service treatment records,  private treatment records, and VA treatment records.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file and he has not contended otherwise. 

Finally, the Board notes that the RO has complied with the Board's July 2011 remand directives.  Specifically, the Board instructed the agency of original jurisdiction to contact the Veteran and request more specific information on the nature of his "bad joints/bone degeneration" claim and obtain any outstanding VA treatment records dating from October 2009 forward.  In addition, the RO also was to provide the Veteran with an appropriate VA examination in order to obtain an opinion with a rationale regarding the etiology of the Veteran's basaloid squamous cell carcinoma.  The Veteran's VA treatment records from October 2009 to the present were obtained, an appropriate letter was sent to the Veteran in July 2011, and a VA medical opinion was obtained in August 2011.  The Board finds that the RO has complied with the Board's instructions and that the August 2011 VA opinion substantially complies with the Board's July 2011 remand directives despite the fact that the Veteran was not physically examined in August 2011.  Instead, the Chief of Hematology/Oncology at the Dallas VA Medical Center thoroughly reviewed the claims file and provided an opinion with an adequate rationale, which addresses the question posed in the July 2011 Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand was not required under Stegall v. West 11 Vet. Appt. 268 (1998) where Board's remand directives were substantially complied with).  The objective of the July 2011 remand was to obtain a medical opinion with an adequate rationale.  As that was accomplished, the Board finds substantial compliance.

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Cancer

The Veteran contends that his squamous cell cancer is directly related to service, to include his in-service exposure to Agent Orange.  The Veteran has verified service in the Republic of Vietnam during the Vietnam era.  Thus, his exposure to herbicides is conceded.  See 38 C.F.R. § 3.307(a)(6).

A statutory presumption also exists for Veterans who served in the country of Vietnam during the Vietnam War Era (i.e., January 9, 1962 to May 7, 1975) and, thus, are presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6).  Certain diseases are presumed to be associated with such exposure.  Respiratory cancers, to include cancers of the lung, bronchus, larynx or trachea are presumptively associated with herbicide exposure under 38 C.F.R. § 3.309(e).  

Squamous cell cancer of the tongue is not one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  However, a claimant is not precluded from establishing service connection for disability due to herbicide exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Service treatment records show that the Veteran contracted meningitis in December 1964 and was hospitalized for approximately two weeks.  While in the hospital, he developed bronchopneumonia due to an unknown cause.

In January 1968, the Veteran was treated for a sore throat, headache, vomiting, and general malaise.  No diagnosis was provided.  

The November 1968 separation examination contains a normal clinical evaluation of all systems aside from scars and a tattoo.

Private treatment records show that the Veteran was first diagnosed with metastatic squamous cell carcinoma of the neck in 1998, although the primary site was never determined.  In 2003, the Veteran was again diagnosed with metastatic cancer of the neck.  This time, however, a biopsy of the left base of the tongue was found to be the primary site.  He subsequently underwent neck dissection and radiation.  

There is no competent evidence suggesting that the Veteran's cancer is related to in-service herbicide exposure or that it is otherwise related to service.  The Veteran's service treatment records do not indicate that he was treated for, or had complaints of, any type of cancer during service.  Further weighing against the Veteran's claim is the length of time that elapsed between active service and the initial documentation of a diagnosis of metastatic cancer in 1998 and tongue cancer in 2003, which is at least three decades after service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service). 

As stated above, tongue cancer is not on the list of diseases that VA has associated with Agent Orange exposure.  Although the evidence of record largely contains diagnoses of squamous cell carcinoma of the tongue, a July 2009 statement from a VA physician indicates that the Veteran was treated for "basaloid squamous cell carcinoma - off [sic] the larynx/?"  However, the August 2011 VA physician found that it is "less likely than not" that the Veteran's tongue cancer is related to his active service, to include in-service herbicide exposure.  He opined that the original cancer in 1998 and the subsequent recurrence in 2003 were part of the same original cancer that started in the left base of the tongue.  He noted that this cancer is not one that is entitled to presumptive service connection pursuant to Section 3.309(a).  He also noted that the Veteran did not have a smoking history.  The examiner concluded that the most likely etiology of the Veteran's oropharyngeal (base of tongue) cancer is prior exposure to the papilloma virus.  This opinion is supported by a September 2009 VA treatment record, which notes that regular squamous cell cancer at the base of the tongue would be considered oropharyngeal cancer rather than laryngeal cancer and therefore not one of the presumptive cancers related to AO exposure, and a June 2010 VA treatment record, which notes that the Veteran's oropharyngeal cancer "may have been caused by HPV" given the lack of smoking history.

The question as to the cause of the Veteran's cancer is a complex medical question.  While he is competent to report what he experiences, he is not competent to ascertain the etiology of his disability as such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this circumstance, the Board gives more weight and credence to the August 2011 VA opinion. 

The preponderance of the evidence is against the Veteran's claim for service connection for residuals of basaloid squamous cell carcinoma, also claimed as neck dissection and cyst removal, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Ankles and Elbows

Service treatment records contain no complaints of, diagnosis of, or treatment for the ankles or elbows.

In September 2009, the Veteran gave a history that included a left ankle fracture in 1993.  In November 2010, the Veteran gave a history that included a left ankle open reduction and internal fixation (ORIF) secondary to a motorcycle collision in 1995.  In October 2010, a VA clinician noted edema of the lower legs, particularly the left one.  In April 2011, a VA clinician noted trace (+1) edema in the Veteran's feet and ankles, which was attributed to osteoarthritis of the knees.  In May 2011, the Veteran denied pain in his hands or arms bilaterally.  

The Veteran submitted to an August 2011 VA examination.  He complained of occasional pain and swelling of the bilateral elbows and ankles.  The diagnoses included (1) normal elbow exams except for lack of full extension of the right elbow for unknown reasons, and (2) normal left ankle examination and swollen appearance to the right ankle with full range of motion essentially being normal other than swelling which is more likely than not secondary to his edema in his lower extremity.

The Board has considered the medical and lay evidence of record and finds that the preponderance of the evidence is against the Veteran's claims of service connection for bilateral elbow and ankle disabilities. 

The Veteran is competent to state that he has joint pain and swelling.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The existence, however, of an elbow or ankle disability and a competent opinion on a matter as complex as the etiology of the claimed conditions falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions of the Veteran.

In this case, the Board finds that service connection for bilateral elbow and ankle disabilities is not warranted because there is no evidence of these conditions.  Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Where, as here, the claims file is void of any competent medical evidence establishing that the Veteran currently has a bilateral elbow or ankle disability, the conditions for which service connection is sought are not established, and thus, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In summary, the Veteran is not shown to have a current diagnosis of a bilateral elbow or ankle disability.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive and negative evidence, and the claim must be denied.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 57-58


ORDER

Service connection for residuals of basaloid squamous cell carcinoma, also claimed as neck dissection and cyst removal, is denied.

Service connection for a bilateral ankle disability is denied.

Service connection for a bilateral elbow disability is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the remaining issues on appeal.

Left Knee

A November 1964 enlistment examination includes an abnormal clinical evaluation of the lower extremities.  The Veteran was diagnosed with bilateral pes planus.

An April 1965 service treatment record shows that the Veteran had a history of Osgood-Schlatter disease.  X-rays revealed separation of the anterior tibial tubercle.  There was no soft tissue swelling or other bony abnormalities.  The impression was separation of anterior tibial tubercle to a minimal degree, consistent with Osgood-Schlatter disease.

As discussed above, August 1966 and November 1968 examinations were essentially normal.

An August 1998 private treatment record indicates that the Veteran underwent a left knee procedure in 1994.

July 2009 X-rays revealed "bilateral knee joints changes."  An October 2009 VA treatment record contains a diagnosis of bilateral knee degenerative joint disease.  

January 2010 X-rays revealed complete obliteration of the lateral joint spaces with eburnation of the tibial plateau and advanced degenerative joint disease; chondrocalcinosis; and an "osseous density in the intercondylar notch or in the side that is labeled left this may be a loose body and associated with old cruciate ligament injury."  

In October 2010, the Veteran stated that his knee pain began 20 years earlier, but had progressively worsened during the last five years.  X-rays showed tricompartmental degenerative arthritis with joint space narrowing more significant on the medial aspect.

In May 2011, it was noted that the Veteran had end stage severe arthritis of both knees.  The left knee had varus deformity with almost complete loss of the medial joint space, as well as patellofemoral disease with osteophytes at the patella.  

The Veteran underwent a total left knee replacement in August 2011.

As the evidence of record shows a current left knee diagnosis and in-service treatment for left knee pain, remand is required for a medical opinion regarding any nexus to service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, there are outstanding treatment records that must be obtained.  The Board acknowledges that private orthopedic records pertaining to the Veteran's earlier left knee arthroscopic procedures are unavailable.  See November 2009 Letter and January 2010 Statement.  However, the Veteran underwent a left total knee replacement in 2011.  The RO did not request these records.  Therefore, these potentially relevant private records should be obtained and associated with the claims file.   

Wrists

Service treatment records show that the Veteran was diagnosed with tenosynovitis of the left wrist in December 1964. 

A September 1997 private treatment record contains a diagnosis of De Quervain's  tenosynovitis.

In May 2011, the Veteran gave a history that included a right carpal tunnel syndrome release in 1993.  An NCS/EMG study revealed "bilateral, moderate median mononeuropathy at the wrist (carpal tunnel syndrome)."  The clinician wrote:  "Potential etiology for this polyneuropathy could be patient's history agent orange exposure."

The record contains a current diagnosis of bilateral carpal tunnel syndrome, an in-service diagnosis of carpal tunnel syndrome, and an indication that this condition could be related to the Veteran's in-service herbicide exposure.  The Board notes, however, that the August 2011 VA examiner did not provide a bilateral wrist diagnosis.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, remand is required for a medical opinion regarding any nexus to service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records from the private provider who performed the left total knee replacement in August 2011.  

If the Veteran provides the necessary information and authorizations, copies of any outstanding clinical records must be obtained and associated with the claims file.

2.  The agency of original jurisdiction shall schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any currently diagnosed left knee and wrist disabilities.  The claims file, including a copy of this remand, must be made available to the examiner.  

The examiner is requested to opine as to whether it is at least as likely as not that any currently diagnosed left knee and/or right and left wrist disability had its clinical onset in service or is otherwise related to active service.

The examiner should specifically address the December 1964 and April 1965 service treatment records, the May 2011 VA treatment records, and any other relevant post-service treatment records.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.
The absence of evidence of treatment for a particular left knee or right and left wrist disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


